Citation Nr: 0900710	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  03-36 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension benefits based upon 
the need for regular aid and attendance or on account of 
being housebound.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1953 to April 
1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico. 

The veteran requested a hearing before a member of the Board 
in his November 2002 substantive appeal, but withdrew his 
request in a February 2008 writing.  


FINDING OF FACT

The veteran does not have a service connected disability 
rated 100 percent disabling and additional disabilities rated 
60 percent disabling or higher; he is not confined to his 
home; he is not blind; he is not a patient in a nursing home; 
and he does not need constant help with his daily activities 
such as bathing, dressing, or eating.  


CONCLUSION OF LAW

The criteria for special monthly pension based on the need 
for regular aid and attendance of another person or on 
account of being housebound have not been met. 38 U.S.C.A. §§ 
1502, 1521 (West 2002); 38 C.F.R. §§ 3.351, 3.352 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has no service connected disabilities.  However, 
since January 1966, he has been in receipt of a non-service 
connected disability pension.  Increased pension is payable 
to a veteran by reason of need for aid and attendance or by 
reason of being housebound.  38 U.S.C.A. §§ 1502, 1521; 38 
C.F.R. § 3.351.  Need for aid and attendance means 
helplessness or being so nearly helpless as to require the 
aid and attendance of another person.  38 C.F.R. § 3.351(b).  
A veteran will be considered in need of regular aid and 
attendance if he or she is blind or so nearly blind as to 
have corrected visual acuity of 5/200 or less, in both eyes, 
or concentric contraction of the visual field to 5 degrees or 
less or is a patient in a nursing home because of mental or 
physical incapacity, or establishes a factual need for aid 
and attendance under the criteria set forth in 38 C.F.R. § 
3.352(a).  38 C.F.R. § 3.351.

38 C.F.R. § 3.352(a) specifies the following criteria to be 
considered in determining whether the veteran is in need of 
the regular aid and attendance of another person: the 
inability of the veteran to dress or undress himself, or to 
keep himself ordinarily clean and presentable; frequent need 
of adjustment of any special prosthetic or orthopedic 
appliances which, by reason of the particular disability, 
cannot be done without such aid; the inability of the veteran 
to feed himself through the loss of coordination of upper 
extremities or through extreme weakness; the inability to 
attend to the wants of nature; or an incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the veteran from the hazards or dangers incident 
to his daily environment.

In Turco v. Brown, 9 Vet. App. 222 (1996), the Court held 
that it was not required that all of the disabling conditions 
enumerated in the provisions of 38 C.F.R.  § 3.352(a) be 
found to exist to establish eligibility for aid and 
attendance and that such eligibility required at least one of 
the enumerated factors be present.  The Court added that the 
particular personal function which the veteran was unable to 
perform should be considered in connection with his or her 
condition as a whole and that it was only necessary that the 
evidence establish that the veteran is so helpless as to need 
regular aid and attendance, not that there be a constant 
need.  Id.

Housebound benefits are warranted if, in addition to having a 
single permanent disability rated 100 percent disabling under 
the VA's Schedule for Rating Disabilities (not including 
ratings based upon unemployability under 38 C.F.R.  § 4.17), 
the veteran: (1) has an additional disability or disabilities 
independently ratable at 60 percent or more, separate and 
distinct from the permanent disability rated as 100 percent 
disabling and involving different anatomical segments or 
bodily systems, or, (2) is "permanently housebound" by 
reason of a disability or disabilities.  This requirement is 
met when the veteran is substantially confined to his or her 
dwelling and the immediate premises or, if institutionalized, 
to the ward or clinical area, and it is reasonably certain 
that the disability or disabilities and resultant confinement 
will continue throughout his or her lifetime.  38 C.F.R.  
§ 3.351(d).

The veteran has disabilities, considered for pension purposes 
only, of arterial hypertension, rated as 10 percent 
disabling, and gastroesophageal reflux disease, a history of 
seizures, osteoarthritis, peripheral vascular insufficiency 
with leg cramps, a history of sinusitis, and trigeminal 
neuralgia, all rated as 0 percent disabling.  He also has 
disabilities listed as an anxiety reaction, rated as 70 
percent disabling; chronic moderate conjunctivitis, rated as 
10 percent disabling; and refraction error, rated as 0 
percent disabling.  The combined evaluation for pension 
purposes is 80 percent.  Hence, as a matter of law, a special 
monthly pension is not warranted based on a single disability 
rated 100 percent disabling plus either additional 
disabilities rated at least 60 percent disabling or a 
disability or disabilities that render the veteran 
housebound.  

The Board has reviewed all disabilities and found no basis 
that would award the veteran 100 percent for one disability 
plus another additional disability rated at least 60 percent 
disabling under any diagnostic code. 

Additionally, although the veteran claimed in a June 2006 
statement that he couldn't see, there is no evidence of 
record that the veteran is blind, has a corrected visual 
acuity of 5/200 or less in both eyes, or has concentric 
contraction of the visual field to 5 degrees or less.  In 
fact, a March 2006 VA examination found to the contrary.  
There is also no evidence that the veteran is confined to a 
nursing home by reason of physical or mental incapacity.  

Finally, the evidence does not support a finding that the 
veteran is so helpless as to require aid and attendance with 
his daily activities.  The veteran was first afforded a VA 
examination in November 2002.  The examiner noted the 
veteran's report of leg cramps and loss of balance, but 
concluded that the veteran was still able to attend to the 
activities of daily living without assistance.  

A number of Medical Statements for Consideration of Aid and 
Attendance were completed by Dr. M.R. in March 2006 and 
September 2006.  These indicate that the veteran is able to 
walk unaided, feed himself, and bathe and tend to his other 
hygienic needs by himself.  

However, the veteran himself filled out Medical Statements in 
May, July, and August of 2006 in which he claimed he could 
not walk or bathe without assistance, was confined to bed, 
and needed home nursing assistance.  The May 2006 report 
bears the signature of a Dr. "P" and the other two 
documents have illegible signatures in the physician 
signature section.   

The veteran was afforded two additional VA examinations in 
March 2006, one to evaluate his need for aid and attendance 
and the other to evaluate his nerves.  He complained of 
memory problems, poor balance, leg cramps, frequent falls, 
and difficulties swallowing.  On examination, the examiner 
noted an irregular gait and some imbalance when standing, as 
well as some memory impairment.  However, the examiner 
reported that the veteran could walk, eat, bathe, dress, and 
manage his toileting and personal hygiene without assistance.  
He also noted that the veteran could manage transfers and 
stairs, could leave the house alone, and could drive short 
distances.  He concluded that the veteran was not permanently 
bedridden.  

VA treatment records from November 2002 to May 2007 note some 
complaints lower extremities pain and neuropathy with balance 
disturbances, limited ambulation, and increased risk for 
falls, as well as memory loss.  However, the veteran is 
generally reported to be well-nourished, well-developed, 
well-groomed, ambulatory, and in no apparent distress.  

The veteran was again afforded VA examinations to evaluate 
his need for aid and attendance and his nerves in March 2008.  
The following impairments were noted in the veteran's ability 
to protect himself from daily hazards: occasional dizziness; 
mild, occasional memory loss; near constant imbalance; vision 
loss, hearing loss with bilateral hearing aids, and a slow 
pace using canes in each hand to help ambulate.  However, the 
examiner observed the veteran walk without using the canes 
and did not note any gait disturbance other than a slight 
limp.  The examiner also observed the veteran get on the 
examining table without difficulty and remove his shoes and 
socks easily.  The examiner reported that although the 
veteran's gait was slow and unstable and he required the use 
of canes, the veteran's balance and weight bearing were 
normal.

The examiner also reported that the veteran is able to do his 
own grooming, toileting, and dressing.  He is able to shower 
using a shower chair.  He takes and handles his own 
medications and eats all meals prepared by his wife.  He 
normally accompanies his daughter or niece to the store, but 
sometimes drives himself short distances to get groceries or 
run other errands.  The examiner stated that the veteran is 
not permanently bedridden and is capable of travel beyond his 
own domicile.  

At the nerve examination, the examiner noted some mild 
cognitive impairment, but stated that the veteran was able to 
manage his financial affairs without difficulty and perform 
his daily activities with some assistance due to fear of 
falling.  

The Board notes the veteran's belief that he is incapable of 
functioning without assistance and that the veteran's family 
physician Dr. M.R. had suggested in her September 2006 
evaluation that the veteran would benefit from in home 
assistance to avoid any risk of accidents.  However, the 
weight of the medical evidence of record shows that the 
veteran has the ability to dress or undress himself and to 
keep himself ordinarily clean and presentable; does not have 
a frequent need of adjustment of any special prosthetic or 
orthopedic appliances which, by reason of the particular 
disability, cannot be done without such aid; has the ability 
to feed himself, has the ability to attend to the wants of 
nature; and does not suffer from an incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect him from the hazards or dangers incident to his 
daily environment.  Though the veteran has some difficulty 
ambulating and appears to regularly use canes for assistance, 
he was observed to walk without the canes' assistance with 
only a slight limp.  It also appears that he is able to leave 
his house alone to run errands and drive short distances.  
Thus, the Board finds that the veteran has not met the 
requirements for entitlement to aid and assistance under 
38 C.F.R. § 3.352(a).  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit-of- 
the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008).  

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (the Court) held that, 
upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the elements of the claim, including 
notice of what is required to establish service connection.  
The veteran must also be informed that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

The VCAA duty to notify, other than as to how VA assigns 
disability ratings and effective dates, was satisfied by way 
of a letter sent to the veteran in October 2002 that informed 
him of what evidence was required to substantiate his claim 
and of the veteran's and VA's respective duties for obtaining 
evidence.  In this case, although the notice provided did not 
address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claim, such 
error was harmless given that a grant of special monthly 
pension is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed benefit.  

In a recent case, the Court explained the requirements for 
VCAA notice for increased rating claims.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43 (2008).  That decision addressed 
claims for increased evaluations for a service-connected 
disability.  The veteran has no service connected disability 
but rather sought an increase in non-service connected 
pension benefits based on a claimed need for the aid and 
attendance of another person.  Non-service connected pension 
benefits, under Title 38, Chapter 15, of the United States 
Code, do not depend upon application of the same criteria as 
service connected disability compensation benefits.  The 
differences are so significant that the Board finds that the 
requirements explained by the Court in this recent case are 
not applicable to this claim for an increase in pension 
benefits.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's 
service treatment records, as well as VA treatment records.  
The veteran was also afforded VA examinations in November 
2002, March 2006, and March 2008.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


